Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered.

Claim Status
1.	The following is a Non-Final action in response to the Application filed 03/08/2021 and the Amendments & Remarks received on 08/02/2022.
2.	Claims 5, 8, 15, and 18 are cancelled 
3.	Claims 1, 3,4, 6-7, 9, 11, 13-14, 16-17 and 19 are amended
4.	 Claims 21-24 are new
5.	Claims 1-4, 6-7,9-14, 16-17, and 19-24 are pending

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-4, 6-7,9-14, 16-17, and 19-24 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1-4, 6-7,9-14, 16-17, and 19-24 are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101.
8.	Therefore, claims 1-4, 6-7,9-14, 16-17, and 19-24 were analyzed for U.S.C. 101 as follows:
9.	Claims 1-4, 6-7, 9-10, 21-22 are directed to a system, 11-14, 16-17,19-20, 23-24 are directed to a method fall within one of the four statutory categories of invention. (Step 1: Yes)
10.	In claim 1, corresponding representative claim 11, and the limitations that define an abstract idea (in bold) are below (claim 1 is shown as representative):  
A computing system, comprising: 
a processor; and a memory coupled to the processor, the memory storing instructions that, when executed, configure the processor to: 
 detect a subscription modification event based on processing a request received, via a card management interface for managing control settings of value transfer cards on a client device, to modify a subscription associated with a first value transfer card, the subscription being associated with a transferor entity and a defined time period of validity; 
update a data store containing subscription profile information of the subscription based on the detected subscription modification event;
detect a first card transaction that is initiated at one of a point-of sale or an automation teller machine using the first value transfer card; 
determine one or more enabled features of the first value transfer card based on the updated subscription profile data of the subscription; and
 identify transaction parameters of the first transaction to vary based on the one or more enabled features of the first value transfer card, the identifying including:
obtaining transaction data associated with the detected card transaction; and 
determining a mapping of transaction parameters to subscription profile items of the updated subscription;
cause the first card transaction to be processed by performing an account operation for the resource account based on varying the identified transaction parameters of the first transaction that are associated with the one or more enabled features of the first value transfer card.
11.	In claim 1, corresponding representative claim 11, are steps for receiving, obtaining, processing, subscription information for processing the features of the value transfer card. The above steps of for determining subscription information based on payment card transaction data over a payment card to associate and filter services and features associate with the account.falls within concepts that are in the grouping of Abstract ideas related to Certain Methods of Organizing specifically commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). 
12.	Independent claim 1, corresponding representative claims 11, recite the additional components and additional elements of “computing system”, “memory”, “data store”, “point- of sale”, “automation teller machine”, “a card management interface”, and “processor”. The additional elements and components are no more than generally linking the use of the judicial exception to a particular technological for field of use. The mere nominal recitation of “processor”, “memory” does not take the claim limitation out of the abstract idea (i.e., a general means of using computer components to provide, detect, obtain, identify, determine, and associate for processing and managing account data for a subscription value transfer card). Simply implementing the abstract idea on a generic computer component is not a practical application of the abstract idea. The claims 1, corresponding representative claims 11 and 18, are directed to an abstract idea.
13.	The interpretation of the computing components is consistent with applicant's specification which describes the components in broad terms:
The processor 200 is a hardware processor. Processor 200 may, for example, be one or more ARM, Intel x86, PowerPC processors or the like. [0063]   The memory 210 allows data to be stored and retrieved. The memory 210 may include, for example, random access memory, read-only memory, and persistent storage. Persistent storage may be, for example, flash memory, a solid-state drive or the like. Read-only memory and persistent storage are a computer-readable medium. (Specification: Paragraph [0062])
The remote computing devices may take a variety of forms. For example, as illustrated, the transfer rail server 120 may communicate with one or more point-of- sale (POS) terminals 110a, one or more automated teller machines (ATMs) 110b, and/or one or more other computing devices such as, for example, one or more transfer initiation systems 124a, 124b. The transfer initiation systems 124a, 124b may be or include, for example, electronic commerce (i.e., e-commerce) systems (Specification: Paragraph [0035])

14.	These additional elements and additional computing components amount to no more than generic computing components that do not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The combination of these additional elements is no more than linking the judicial exception to a particular technological environment or field of use and does not provide an inventive concept.
15.	Finally, taken together, the additional elements and additional components of claim 1, corresponding representative claims 11, have been considered and are not ordered combinations as defined by the courts. These additional elements do not recite any improvements and do not integrate the abstract idea into a practical application. The claims 1, corresponding representative claims 11, are directed to an abstract idea without significantly more.
16.	Dependent claims 2-4, 10, 12-14, and 20 further recite limitations (abstract in bold) of wherein the one or more enabled features of the first value transfer card comprise a fee waiver condition associated with transfers of a first type using the first value transfer card, wherein causing the first card transaction to be processed comprises: determining that the first card transaction is a transfer of the first type; determining a first fee associated with transfers of the first type; and preventing a charge of the first fee in connection with a data record associated with the resource account , wherein the instructions, when executed, further configure the processor to determine a transfer initiation time associated with the first card transaction; and verify that the subscription is active at the transfer initiation time, and wherein the subscription profile data indicates at least one of: a type associated with the subscription; a current subscription status; identities of one or more first value transfer cards associated with the subscriptions. These recited limitations are steps for managing account features for a subscription payment device for processing payments falls within concepts that are in the grouping of Abstract ideas related to Certain Methods of Organizing specifically commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). Accordingly, the claims recite an abstract idea.
17.	The judicial exception is not integrated into a practical application because the claims, as drafted, in the above claims, the elements of transfer (transmitting), receiving, determining, and verifying financial data to and from the system amounts to no more than mere instructions to apply the exception using a generic computer environment.  Transfer (transmitting), receiving, determining, and verifying steps above are at high generality (i.e., general means of receiving and transmitting data through a computing system). Simply suggesting a technological environment upon which the abstract idea may be implemented does not alter or transform the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
18.	The additional components of “computing system” and no additional elements, as discussed above with the steps of collecting, receiving processing and sending claim data, that amounts to no more than mere instruction to apply the exception using a generic computer environment. For the same reasons the above limitations are not sufficient to provide an inventive concept. See MPEP 2106.05(f) and MPEP 2106.05(h) where using a computer or generally linking use of a judicial exception to a technological environment or field of use is not indicative of a practical application. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not recite any improvements to the generic computing component. Therefore, similar to the independent claim, dependent claims 2-4, 10, 12-14, and 20 further are directed to an ineligible judicial exception without any significant more.
19.	 The dependent claims 6-7, 9 , 15-17, 19, and 21-24 further recite limitations (abstract idea in bold) of wherein the subscription modification event comprises selectively disabling one or more enabled features of the value transfer card, wherein the subscription modification event comprises deactivation of the subscription, wherein the instructions, when executed, further configure the processor to determine that updated subscription profile data is applicable to the detected transaction, and wherein the instructions, when executed, further configure the processor to: determine a first time associated with the detected transaction; and compare the first time to a time of change of the detected subscription modification event .  The above steps for managing subscription data for the subscription modification event which are concepts that are in the grouping of Abstract ideas related to Certain Methods of Organizing specifically commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
20.	The judicial exception is not integrated into a practical application because the above claims, as drafted, describes how to generally apply the computer components of “processor”, “computing system”, “remote server” to receive, detect, request, select, modify and associate account data to a subscription modification event utilizing instructions (i.e. rules) for processing subscription data for the value transfer card. Simply implementing the abstract idea on a generic computer component is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
21.	There is an additional component of “computing system”, “remote server”, and additional elements of “input interface” as discussed above with the steps for managing subscription data for the subscription modification event, amounts to no more than mere instruction to apply the exception using a generic computer environment. For the same reasons the above limitations are not sufficient to provide an inventive concept. See MPEP 2106.05(f) and MPEP 2106.05(h) where using a computer or generally linking use of a judicial exception to a technological environment or field of use is not indicative of a practical application. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not recite any improvements to the generic computing component. Therefore, similar to the independent claim, dependent claims 6-7, 9, 15-17, and 19 further are directed to an ineligible judicial exception without any significant more.
22.	In summary, the independent and dependent claims, both individually and in combination with the ordered claims, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims 1-4, 6-7,9-14, 16-17, and 19-24 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
23.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

24.	Claims 1-4, 6-7,9-14, 16-17, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable by Huster et. al (US Patent Application Publication No: 2015/0161585; hereafter known as Huster) and further view of Jones-McFadden et. al (US Patent Application Publication No.: 2018/0103086; hereafter known as Jones-McFadden)

25.	In claim 1: Huster discloses,
A computing system, comprising: (i.e., electronic commerce systems) (Huster: Paragraph [0006])
a processor; and (i.e., one or more processors includes a main or primary memory) (Huster: Paragraph [0254],[0255])
a memory coupled to the processor, the memory storing instructions that, when executed, configure the processor to: (i.e., includes a main or primary memory, such as random access memory (RAM). The primary memory has stored therein control logic) (Huster: Paragraph [0066], [0254],[0255])
determine one or more enabled features of the first value transfer card based on the updated subscription profile data of the subscription; and ( i.e., the association embedded in the respective identifiers can be utilized to efficiently disable and re-enable a user's transaction facilities and transaction core 202 maintains records indicating the exact date and time of each transaction, the associated user's unique identifier, which is used to relate the transaction core 202 record with a user's profile data, and the specifics of the transaction, including the from, to, associated delivery instruments, and notification choices made by the user. Transaction core 202 data records show the activity triggered by each transaction in system) (Huster: Paragraph [0064],[0087], [0108])
determining a mapping of transaction parameters to subscription profile items of the updated subscription; (i.e., the system also allows enrollment of a delivery (financial instrument) to allow for such payment and can provide a menu of choices to quickly enroll a financial instrument to be associated with their user account including transaction parameters are received from the user and a determination is made whether to process the transaction)  (Huster: Paragraph [0079] [0308], [0329])
cause the first card transaction to be processed by performing an account operation for the resource account based on varying the identified transaction parameters of the first transaction that are associated with the one or more enabled features of the first value transfer card (i.e., Subscribe and enroll operation 234 includes functions to enable the user to subscribe to various facilities offered by users on the transaction server where subscription to the facilities on the transaction server may include, but is not limited to, setting up new accounts with one or more merchants or financial institutions on the transaction server.) (Huster: Paragraph [0079], [0089], [0245])
	Huster does not disclose,
detect a subscription modification event based on processing a request received, via a card management interface for managing control settings of value transfer cards on a client device, to modify a subscription associated with a first value transfer card, the subscription being associated with a transfer or entity and a defined time period of validity;
 update a data store containing subscription profile information of the subscription based on the detected subscription modification event; 
detect a first card transaction that is initiated at one of a point-of sale or an automation teller machine using the first value transfer card; 
identify transaction parameters of the first transaction to vary based on the one or more enabled features of the first value transfer card, the identifying including: 
obtaining transaction data associated with the detected card transaction; and 
	However, Jones-McFadden discloses,
detect a subscription modification event based on processing a request received, via a card management interface for managing control settings of value transfer cards on a client device, to modify a subscription associated with a first value transfer card, the subscription being associated with a transfer or entity and a defined time period of validity; (i.e., any resource accounts associated with the subscriptions may be easily viewed, use of the subscription, status of the subscription, and the like may all be visualized via the subscription regulation interface. The user may track records of payment of resources to the subscription, perform actions such as renewal, cancelation, update, modification, and the like via the subscription regulation interface. The process continues by extracting information from the accounts associated with interactions between the user and one or more third parties identified as associated with the subscriptions. In this way, the system may extract information about the interaction between the user and the third party providing the subscription. This data extraction may include data about the time, date, or amount of the payment from the user to the third party where this data extraction may further provide an indication as to the third party, the service/product being provided, the terms of the service/ product being provided, and the like associated with the subscription) (Jones-McFadden: Paragraph [0067] [0072] [0076])
update a data store containing subscription profile information of the subscription based on the detected subscription modification event; (i.e., subscription management application 170 receives the user's reason for modifying the at least one third party interaction and subsequently stores the user's reason for modifying the third party interaction in the database for future reference) (Jones-McFadden: Paragraph [0053]) 
detect a first card transaction that is initiated at one of a point-of sale or an automation teller machine using the first value transfer card; (i.e., transaction may refer to a purchase of goods or services, a return of goods or services, a payment transaction, a credit transaction, or other interaction involving a user's account. In the context of a financial institution or third party, a transaction may refer to one or more of: a sale of goods and/or services, initiating an automated teller machine (ATM) where loading money onto stored value cards (SVCs) and/or prepaid cards including displays credit cards, debit cards) (Jones-McFadden: Paragraph [0029], [0061])

identify transaction parameters of the first transaction to vary based on the one or more enabled features of the first value transfer card, the identifying including: (i.e., the application may determine, based on transaction data, , the process continues by communicating with the third parties providing the subscription in order to receive renewal and modification term where modifications may be presented to the third party from the system attempting to modify the terms of the subscription based on user location data and transaction data that indicates to the system that a modification to the subscription may be needed. As such, if the system identifies the user utilizing the subscription to full extent based on the location and transaction data, the system may identify the user underutilization of the subscription based on user location and transaction data and request a modification to reduce the products/services of the user subscription term and determined modifications in the level of services/products for the subscription) (Jones-McFadden: Paragraph [0005], [0076], [0077])
obtaining transaction data associated with the detected card transaction; and (i.e., the system may extract transaction data associated with the user. The system may be associated and/or linked to a financial institution. Thus, the system may have access to transaction level resource usage data associated with the user. In this way, the system may identify that the user purchases products or services at or near a subscription physical location, such as purchasing drinks or the like at a gym or club. Alternatively, the system may identify purchases by the user in the same category as the subscriptions.) (Jones-McFadden: Paragraph [0081])
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Huster and Jones-McFadden so that the computing system can include initiating processing transactions utilizing value transfer cards for account-related transactions. The system's centralized storage of information allows for efficient access to aggregated data which further allows for the processing power of the computing device to be made available for additional or other tasks. (Jones-McFadden: Paragraph [0024]) The subscription management application 170 stores the extracted information for a particular transaction or series of transactions related to one or more interactions. (Jones-McFadden: Paragraph [0043])
26.	In claim 2: The combination of Huster and Jones-McFadden disclose the computing system of supra, including wherein the one or more enabled features of the first value transfer card comprise a fee waiver condition associated with transfers of a first type using the first value transfer card. (i.e., Each log record may have associated tags in accordance with the transaction features (e.g., parties to the transactions, products or services transacted, etc.). Transaction analytics 342 includes the functionality to enhance log records by associating metatags and user preferences) (Huster: Paragraph [0103])
27.	In claim 3: The combination of Huster and Jones-McFadden disclose the computing system of supra, including wherein causing the first card transaction to be processed comprises: (i.e., facilitating a transaction to transfer content, in accordance with an embodiment. Method 1020 may be executed by transaction server) (Huster: Paragraph [0179])
determining that the first transfer is a transfer of the first type; (i.e., in the event that, providing user provided content fora fee, such fee may be debited from the receiving user and credited to the providing user.) (Huster: Paragraph [0187])
determining a first fee associated with transfers of the first type; and (i.e., At step 1032, any content transaction fees may be charged) (Huster: Paragraph [0187])
preventing a charge of the first fee in connection with a data record associated with the resource account. (i.e., A unique identifier marked as 'deactivated' will cause system 100 to prevent a user from using that unique identifier or having access to system) (Huster: Paragraph [0113]
28.	In claim 4: The combination of Huster and Jones-McFadden disclose the computing system of supra, including wherein the instructions, when executed, further configure the processor to: 
determine a transfer initiation time associated with the first transfer; and (i.e., Deliver operation 242 may include delivering content, products, user to user trade agreements, stock or investment transaction, funding transfers, and any other transaction items that may be configured to the transaction server. Fulfillment of transactions can be configured to be immediate, automated (to be automatically executed by receiver at the receivers chosen timeframe) or delayed based on a pre-defined scheduled time for the transaction to execute.) (Huster: Paragraph [0083])
verify that the subscription is active at the transfer initiation time. (i.e., transaction core 202 operates in concert with the security core 204 to ensure that no transactions complete without fulfilling two key requirements: an authorized user (e.g. the unique identifier of the user is active)) (Huster: Paragraph [0087])
29.	In Claim 6: The combination of Huster and Jones-McFadden disclose the computing system of supra, including wherein the subscription modification event comprises selectively disabling one or more enabled features of the first value transfer card. (i.e., the association embedded in the respective identifiers can be utilized to efficiently disable and re-enable a user's transaction facilities) (Huster: Paragraph [0064],[0108])
30.	In claim 7: The combination of Huster and Jones-McFadden disclose the computing system of supra, including wherein the subscription modification event comprises deactivation of the subscription. (i.e., A unique identifier marked as ‘deactivated’ will cause system 100 to prevent a user from using that unique identifier or having access to system 100 and proactively prevent that user from re-entering system) (Huster: Paragraph [0113], [0118])
31.	In claim 9: The combination of Huster and Jones-McFadden disclose the computing system of supra, including wherein detecting the subscription modification event comprises receiving, from a remote server, an indication that a modification has been made to the subscription. (i.e., process transaction operation 240 includes functions to initiate and process a transaction to completion. Processing a transaction includes receiving requests for transaction, initiating authorization of the request, interacting with the requestor and other parties of the transaction to determine the transaction item(s) and quantities, and completion of the transactions and Reporting operation includes functions to report on transactions made in realtime user may include transmitting a short messaging service (SMS) message to the corresponding user access device, or displaying a realtime updated data) (Huster: Paragraph [0084]) 
32.	 In claim 10: The combination of Huster and Jones-McFadden disclose the computing system of supra, including wherein the subscription profile data indicates at least one of: 
a type associated with the subscription; (i.e., Subscribers are users that are direct users with enrolled accounts with the commerce server. Further, consumers are subscribers that have certain qualities of being in a demographic category, for example, teenager/cash only consumer or VIP consumer and such designations of user type that can be used in the system to speed or ease access to sensing zones and their related featured interface choices.) (Huster: Paragraph [0063])
a current subscription status; (i.e., The status of the user and user access device can be verified before each transaction is authorized to proceed.) (Huster: Paragraph [0118])
identities of one or more first value transfer cards associated with the subscription; or (i.e., financial vehicles associated with each user which have been identified by the user (such as credit cards), and by maintaining historical knowledge of financial vehicles associated with each user which have been identified by the user (such as credit cards))(Huster: Paragraph [0120])
currently enabled features associated with the one or more first value transfer cards. (i.e., Subscribe and enroll operation 234 includes functions to enable the user to subscribe to various facilities offered by users on the transaction server) 

33.	In claim 11: Huster discloses,
A computer-implemented method, comprising: (Huster: Paragraph [0006])
determining one or more enabled features of the first value transfer card based on (Huster: Paragraph [0064],[0087], [0108])
determining a mapping of transaction parameters to subscription profile items of the updated subscription; and (Huster: Paragraph [0079] [0308], [0329])
causing the first card transaction to be processed by performing an account operation for the resource account based on varying the identified transaction parameters of the first transaction that are associated with the one or more enabled features of the first value transfer card. (Huster: Paragraph [0079], [0089], [0245])
Huster do not disclose,
detecting a subscription modification event based on processing a request received, via a card management interface for managing control settings of value transfer cards on a client device to modify a subscription associated with a first value transfer card, the subscription being associated with a transferor entity and a defined time period of validity; Page 4 of 16Application No.: 17/194,820 Docket No.: 337-0345USP1 
 updating a data store containing subscription profile information of the subscription based on the detected subscription modification event; 
detecting a first 
identifying transaction parameters of the first card transaction to vary based on the one or more enabled features of the first value transfer card, the identifying including: 
 obtaining transaction data associated with the detected card transaction; and 
However, Jones-McFadden discloses,
detecting a subscription modification event based on processing a request received, via a card management interface for managing control settings of value transfer cards on a client device to modify a subscription associated with a first value transfer card, the subscription being associated with a transferor entity and a defined time period of validity; Page 4 of 16Application No.: 17/194,820 Docket No.: 337-0345USP1 (Jones-McFadden: Paragraph [0067] [0072] [0076])
updating a data store containing subscription profile information  of the subscription based on the detected subscription modification event; (Jones-McFadden: Paragraph [0053]) 
detecting a first (Jones-McFadden: Paragraph [0029], [0061])
identifying transaction parameters of the first card transaction to vary based on the one or more enabled features of the first value transfer card, the identifying including: (Jones-McFadden: Paragraph [0005], [0076], [0077])
obtaining transaction data associated with the detected card transaction; and (Jones-McFadden: Paragraph [0081])
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Huster and Jones-McFadden so that the computing system can include initiating processing transactions utilizing value transfer cards for account-related transactions. The system's centralized storage of information allows for efficient access to aggregated data which further allows for the processing power of the computing device to be made available for additional or other tasks. (Jones-McFadden: Paragraph [0024]) The subscription management application 170 stores the extracted information for a particular transaction or series of transactions related to one or more interactions. (Jones-McFadden: Paragraph [0043])

34.	In claim 12: The combination of Huster and Jones-McFadden discloses the method of supra, including wherein the one or more enabled features of the first value transfer card comprise a fee waiver condition associated with transfers of a first type using the first value transfer card. (Huster: Paragraph [0103])
35.	In claim 13: The combination of Huster and Jones-McFadden disclose the method of supra, including wherein causing the first card transaction to be processed comprises: 
determining that the first card transaction is a transfer of the first type; (Huster: Paragraph [0187])
determining a first fee associated with transfers of the first type; and (Huster: Paragraph [0187])
preventing a charge of the first fee in connection with a data record associated with the resource account. (Huster: Paragraph [0113]
36.	In claim 14: The combination of Huster and Jones-McFadden disclose the method of supra, including further comprising:
determining a transfer initiation time associated with the first card transaction; and (Huster: Paragraph [0083])
verifying that the subscription is active at the transfer initiation time. (Huster: Paragraph [0087])
37.	In claim 16: The combination of Huster and Jones-McFadden disclose the method of supra, including wherein the subscription modification event comprises selectively disabling one or more enabled features of the first value transfer card. (Huster: Paragraph [0064],[0108])
38.	In claim 17: The combination of Huster and Jones-McFadden disclose the method of supra, including wherein the subscription modification event comprises deactivation of the subscription. (Huster: Paragraph [0113], [0118])
39.	In claim 19: The combination of Huster and Jones-McFadden disclose the method of supra, including wherein detecting the subscription modification event comprises receiving, from a remote server, an indication that a modification has been made to the subscription. (Huster: Paragraph [0084])

40.	 In claim 20: The combination of Huster and Jones-McFadden disclose the method of supra, including wherein the subscription profile data indicates at least one of: 
a type associated with the subscription; (Huster: Paragraph [0063])
a current subscription status; (Huster: Paragraph [0118])
identities of one or more first value transfer cards associated with the subscription; or)) (Huster: Paragraph [0120])
currently enabled features associated with the one or more first value transfer cards. (Huster: Paragraph [0079])
41.	In claim 21: The combination of Huster and Jones-McFadden disclose the computing system of supra, 
Jones-McFadden discloses, including wherein the instructions, when executed, further configure the processor to determine that updated subscription profile data is applicable to the detected transaction. (i.e., any resource accounts associated with the subscriptions may be easily viewed, use of the subscription, status of the subscription, and the like may all be visualized via the subscription regulation interface. The user may track records of payment of resources to the subscription, perform actions such as renewal, cancelation, update, modification, and the like via the subscription regulation interface. The subscription regulation interface may provide a user with visualization of his/her use of the subscription, modifications to the subscription, and/or competitor offers that may be more relative to the user's use of that particular resource) (Jones- McFadden: Paragraph [0004], [0005], [0029])
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Huster and Jones-McFadden so that the computing system can manage the updated access to the subscription profile data to execute the transaction. The invention creates an interaction with subscription of a user. (Jones-McFadden: Paragraph [0004]). The system's centralized storage of information allows for efficient access to aggregated data which further allows for the processing power of the computing device to be made available for additional or other tasks. (Jones-McFadden: Paragraph [0024]) 
42.	In claim 22: The combination of Huster and Jones-McFadden disclose the computing system of supra, including 
Jones-McFadden discloses wherein the instructions, when executed, further configure the processor to: determine a first time associated with the detected transaction (i.e., transaction may refer to a purchase of goods or services, a return of goods or services, a payment transaction, a credit transaction, or other interaction involving a user's account. In the context of a financial institution or third party, a transaction may refer to one or more of: a sale of goods and/or services, initiating an automated teller machine (ATM) where loading money onto stored value cards (SVCs) and/or prepaid cards including displays credit cards, debit cards) (Jones-McFadden: Paragraph [0029], [0061]); and compare the first time to a time of change of the detected subscription modification event. (i.e., identifying a category of the locations and purchases, wherein the category is compared to a category identified as associated with the subscription and determined to be of the same category of product or service including the application may track whether the user is actually using the membership during a specific period of time. (Jones-McFadden: Paragraph [0005], [0012], [0083])
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Huster and Jones-McFadden so that the computing system can manage the access to the subscription profile data. The invention creates an interaction with subscription of a user. (Jones-McFadden: Paragraph [0004]). The system's centralized storage of information allows for efficient access to aggregated data which further allows for the processing power of the computing device to be made available for additional or other tasks. (Jones-McFadden: Paragraph [0024])
43.	In claim 23: The combination of Huster and Jones-McFadden disclose the method of supra,
Jones-McFadden discloses further comprising determining that updated subscription profile data is applicable to the detected transaction. (Jones- McFadden: Paragraph [0004], [0005], [0029])
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Huster and Jones-McFadden so that the computing system can manage the updated access to the subscription profile data to execute the transaction. The invention creates an interaction with subscription of a user. (Jones-McFadden: Paragraph [0004]). The system's centralized storage of information allows for efficient access to aggregated data which further allows for the processing power of the computing device to be made available for additional or other tasks. (Jones-McFadden: Paragraph [0024]) 

44.	In claim 24: The combination of Huster and Jones-McFadden disclose the method of supra, including 
Jones-McFadden discloses further comprising determining a first time associated with the detected transaction (Jones-McFadden: Paragraph [0029], [0061]); and comparing the first time to a time of change of the detected subscription modification event. (Jones-McFadden: Paragraph [0005], [0012], [0083])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Huster and Jones-McFadden so that the computing system can manage the access to the subscription profile data. The invention creates an interaction with subscription of a user. (Jones-McFadden: Paragraph [0004]). The system's centralized storage of information allows for efficient access to aggregated data which further allows for the processing power of the computing device to be made available for additional or other tasks. (Jones-McFadden: Paragraph [0024])


Response to Amendment
45.	In regards of the U.S.C 101 rejection, the Applicants arguments and remarks have been acknowledged, are not persuasive.
	The Applicants argument argues that the claimed invention is not directed to an abstracted idea, integrated into a practical application, and directed to an abstract idea with significantly more.
	The Examiner respectfully disagrees. The amended claims are steps for receiving, obtaining, processing, subscription information for processing the features of the value transfer card. Managing the access of subscription content based on features on value transfer card are patent ineligible. The claims are directed to the abstract idea of “managing access to functions/features of value transfer card utilizing subscription content data” which relates to Certain Methods of Organizing specifically commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). The above conclusion is supported in the Applicants specification where it recites “value transfer card may be associated with at least one subscription that defines one or more card features of the value transfer card” (Specification: Paragraph [0034]) Therefore, the amended claims, as drafted, are abstract. 
The amended claims, as drafted, are not integrated into a practical application. The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  The amended claims, as drafted, recite computing system, memory, data store, point- of sale, automation teller machine, card management interface, and processor. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The Applicants specification supports the above conclusion where it recites: “The processor 200 is a hardware processor. Processor 200 may, for example, be one or more ARM, Intel x86, PowerPC processors or the like. [0063]   The memory 210 allows data to be stored and retrieved. The memory 210 may include, for example, random access memory, read-only memory, and persistent storage. Persistent storage may be, for example, flash memory, a solid-state drive or the like. Read-only memory and persistent storage are a computer-readable medium” (Specification: Paragraph [0062]) and “The remote computing devices may take a variety of forms. For example, as illustrated, the transfer rail server 120 may communicate with one or more point-of- sale (POS) terminals 110a, one or more automated teller machines (ATMs) 110b, and/or one or more other computing devices such as, for example, one or more transfer initiation systems 124a, 124b. The transfer initiation systems 124a, 124b may be or include, for example, electronic commerce (i.e., e-commerce) systems” (Specification: Paragraph [0035]) See MPEP 2106.05(f) and MPEP 2106.05(h) where using a computer or generally linking use of a judicial exception to a technological environment or field of use is not indicative of a practical application. The additional components and elements, under its broadest reasonable interpretation, at a high level of generality and do not amount to anything more than instructions “apply it” to perform the abstract idea using a generic computer. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The amended claims are not a technical solution to a technical problem but a business solution to a business problem (i.e. steps for receiving, obtaining, processing, subscription information for processing the features of the value transfer card) Therefore, the amended claims, as drafted, are directed to an abstract idea without a practical application.
	In regards to the Applicants argument for 2B, the amended claims, as drafted, recite a The amended claims, as drafted, recite computing system, memory, data store, point- of sale, automation teller machine, card management interface, and processor. As stated above, the computer hardware is recited at a high-level of generality. Further, applicant's specification fails to set forth that the recited elements of the claims amount to significantly more. It is clear from the above that only general computing components and no specialized computer, hardware, or technology is required in order to implement the invention. The elements are not sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an "inventive concept") to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and the claims do not provide significantly more.
46.	In regards of the U.S.C 103 rejection, the Applicants arguments and remarks have been acknowledged but are not persuasive.  
	The Applicants argues that the combination of Jones-McFadden and Huster do not disclose "identify transfer parameters of the first transfer to vary based on the one or more enabled features of the first value transfer card", "the identifying including obtaining transaction data associated with the detected card transaction and determining a mapping of transaction parameters to subscription profile items of the updated subscription", and "identify transaction parameters of the first transaction to vary based on the one or more enabled features of the first value transfer card, the identifying including obtaining transaction data associated with the detected card transaction and determining a mapping of transaction parameters to subscription profile items of the updated subscription"
	The Examiner respectfully disagrees. The limitation of  "identify transfer parameters of the first transfer to vary based on the one or more enabled features of the first value transfer card" has been amended. Therefore, the rejection is moot based on the current rejection. The limitations of "the identifying including obtaining transaction data associated with the detected card transaction and determining a mapping of transaction parameters to subscription profile items of the updated subscription", and "identify transaction parameters of the first transaction to vary based on the one or more enabled features of the first value transfer card, the identifying including obtaining transaction data associated with the detected card transaction and determining a mapping of transaction parameters to subscription profile items of the updated subscription" are amended and new limitations. Therefore, the rejection is moot based on the current rejection. The amended claims and new limitations have updated in the U.S.C 103 rejection above. Huster in view of Jones-McFadden disclose all amended claims.


Conclusion
47.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L./Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693